Title: To James Madison from William Thomas, 27 July 1815
From: Thomas, William
To: Madison, James


                    
                        
                            Sir
                        
                        Hospl. Departmt. Wms. Ville July 27. 1815
                    
                    Before retiring to the shades of private life, I can not suppress the inclination I feel to inform your Excellency, of the injury & injustice you have done to an individual, whose Only Crime has been in devoting Seven of the best years of his life to the Service of the republic; in the various climes of Our Country, from the River Sabine to the Canada lakes. My Friend Genl. Brown informs me, that my name was placed second on the list of Hospl. Surgeons by the board of Genl. officers who made the selection for the Peace Establishment; & that it must have been erased by your Excellency to make room for Dr: Waterhouse, a man, whose best friends will say is totally unfit for the Station—who has never left the smoke of his own chimney, or dressed a Wounded Soldier; & what is still more Surprising, tis said, that your Excellency dismissed him a few years Since from a public Station for disgracefull Conduct; I do not mean to boast to your Excellency of my Services for the last Campaign, but I can prove, that since the action of Chippewa I have performed 110 Capital operations; which is more than has been performed by the whole body of Hospl. Surgeons of the army. Besides, the files of the war office will attest, the heroes of the Niagara, Chippewa, & Erie, with their Gallant chieftains will say; that I have deserved a far better fate than an ignominious dismissall, to make room for a man totally incompetent—& whose private character is detestible. Wishing your Excellency the enjoyment of every happiness, I remain Sir your most obt. humble Servt.
                    
                        
                            Wm Thomas
                        
                    
                 